The appellant complains of the refusal of the court below to remove a compulsory nonsuit. Plaintiff was driving a large truck south on the left side of a one-way street in the City of Philadelphia and within a few inches of the street car tracks at a speed of fifteen miles per hour. There was a parked car ahead of him and it was necessary for him to either stop or turn onto the street car tracks. He looked in his mirror only and saw a street car coming in the same direction in which he was moving. He thought the street car was one hundred feet in the rear when he looked in the mirror but he could not tell how fast it was moving. He turned abruptly onto the tracks and was struck when he had moved twenty-five feet after entering the track space or approximately within one second of time.
The plaintiff was guilty of contributory negligence in driving within the line of movement of the street car so quickly as not to allow the motorman a reasonable opportunity to stop his car and in not having sufficient knowledge of the speed or position of the street car before making that movement. Cf. Rady v. Scranton Rwy. Co., 93 Pa. Super. 199.
Judgment affirmed. *Page 236